United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 06-3552
                                ___________

Gabriel Wade Mills,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
John Anderson, Evaluations,            *
Arkansas State Hospital;               * [UNPUBLISHED]
Albert Kittrell, Doctor, Arkansas      *
State Hospital; Konis, Dr., Medical    *
Doctor, Arkansas State Hospital;       *
Arkansas Partnership Program,          *
Medical Doctor,                        *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: March 26, 2008
                               Filed: March 31, 2008
                               ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Gabriel Mills appeals the district court’s1 grant of summary judgment for
defendants in this 42 U.S.C. § 1983 action, in which Mills sought to challenge his
commitment to the Arkansas State Hospital (ASH) under the Arkansas Act 911
Program and alleged that he received inadequate treatment for a medical condition
while he was a patient at ASH and later at another Act 911 Program facility. We
conclude that the district court did not err in granting summary judgment to
defendants. See Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003) (de novo
review). First, Mills’s challenge to his commitment is not properly brought in this
section 1983 action, cf. Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973) (state
prisoner’s challenge to fact or duration of confinement must be brought through
habeas corpus after exhaustion of state remedies); and second, the medical records
show that Mills received reasonable testing and medication for his medical
complaints, see Logan v. Clarke, 119 F.3d 647, 649-50 (8th Cir. 1997) (prison doctors
were not deliberately indifferent where they treated prisoner on numerous occasions
and offered sensible medication and treatment); Kayser v. Caspari, 16 F.3d 280, 281
(8th Cir. 1994) (plaintiff’s self-diagnosis alone will not suffice to establish serious
medical condition); Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997) (failure to
establish “the detrimental effect of delay in treatment precludes a claim of deliberate
indifference”).

      The judgment is affirmed.
                      ______________________________




      1
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
                                          -2-